             Case
          Case     20-1228, Document
               1:18-cv-09936-LGS     79, 05/29/2020,
                                  Document           2850674,
                                             280 Filed        Page1
                                                       05/29/20     of 11 of 1N.Y.S.D. Case #
                                                                 Page
                                                                              18-cv-9936(LGS)
                      UNITED STATES COURT OF APPEALS
                                 FOR THE
                              SECOND CIRCUIT

        At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
29th day of May, two thousand twenty.

Before:     Raymond J. Lohier, Jr.,
                  Circuit Judge.
________________________________
                                                  ORDER
 Jane Doe, et al.,
                                                  Docket Nos. 20-1228(L), 20-1278(Con)
              Plaintiffs - Appellees,
                                                                    USDC SDNY
 v.
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
 Trump Corporation, Donald J. Trump, Donald                         DOC #:   _________________
 J. Trump, Jr., Eric Trump, Ivanka Trump,                           DATE FILED: May 29, 2020 __
              Defendants - Appellants,

 ACN Opportunity, LLC,

            Non-Party - Appellant.
 ________________________________

       Appellants Trump Corporation, Donald J. Trump, Donald J. Trump, Jr., Eric Trump, and
Ivanka Trump seek an administrative stay of the district court’s April 8, 2020 order while the
Court resolves their motion for a stay pending appeal or for expedited review. Appellees do not
oppose the entry of a temporary administrative stay.

        IT IS HEREBY ORDERD that the request for an administrative stay is GRANTED.
Appellants’ motion for a stay pending appeal is REFERRED to the next available three-judge
motions panel. Appellees’ response to the motion for a stay pending appeal must be filed by
close of business on June 5, 2020. Any reply in support of the motion must be filed by close of
business on June 12, 2020.

                                                    For the Court:
                                                    Catherine O’Hagan Wolfe,
                                                    Clerk of Court
